Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/5/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Torres (US 2013/0104429) in view of Beers (US 2009/0272007), Ussher (US 2008/0301919), and Guzman (2007/0157488).
Regarding Claims 1 & 11, Torres discloses an article of footwear (Figures 1 & 2), comprising: an upper portion (16) including an outer layer (outer of upper 16) and a lace (18a-d) to adjust a fit of the upper portion against a foot (Para. 7 & 8), the lace adjustable between a first position (Para. 43 & 69, “tightening”, “increasing”) and a second position (Para. 43 & 69, “loosening”, “decreasing”) based at least in part on manipulation of an effective length of the lace (Para. 43 & 69); a lower portion (14), the lower portion coupled to the upper portion (Figures 1 & 2); a power source (20), positioned in the lower portion (Figure 2); a lacing engine (22a-d, Para. 45), coupled to the power source (Para. 40 & 45), including: a lace spool (Para. 69, “screw”) to engage a loop of the lace to enable manipulation of the effective length of the lace through rotation of the lace spool (Para. 69, “rotates”); a motor (Para. 45 & 69, M1-4) operatively coupled to the spool (Para. 69), wherein the motor is configured to rotate the spool (Para. 69); and a user interface (26), positioned in the upper portion (Figure 2), configured to enable a user to touch the user interface by touching the outer layer of the upper portion (Para. 46-66), the touch on the outer layer being sensed by a control element, (Para. 46-66), the control element to cause the motor to increase or decrease tension on the lace (Para. 46-66). Torres does not specifically disclose 
a lace (7a) extending into and out of a plurality of lacing guides (17 & 11, Para. 20) the plurality of lacing guides attached to and extending across a portion of an upper portion (Figure 2) for an automatized shoe closure system (Abstract) and a lacing guide positioned between the inner layer and the outer layer of the upper (Para. 18) . It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the upper and laces of Torres to include guides between an outer and inner layer, as taught by Ussher, in order to protect the lace from wear and tear while allowing for the lace to pass through cleaning during tightening. Torres does not specifically disclose the touch on the outer layer being sensed by a control element under the outer layer. However, Guzman discloses a touch on an outer layer (54) sensed by a control element (40) under the outer layer (Figure 4). It would have been obvious to one of ordinary skill in the art to include touch on the outer layer being sensed by a control element under the outer layer, as taught by Guzman, in order to provide a buttons that can freely deflect during use and activity while protecting the circuit. 
Regarding Claims 2 & 12, the combination of Torres, Beers, Ussher and Haslacher disclose the lacing engine is configured to switch among a plurality of preset positions based on interaction with a user interface (Para. 46-66).  
Regarding Claims 3 & 13, the combination of Torres, Beers, Ussher and Haslacher disclose the lacing engine is further configured to transition among a plurality of transitory states to incrementally increase or decrease the effective length of the lace (Para. 46-66).  
Regarding Claims 4 & 14, the combination of Torres, Beers, Ussher and Haslacher disclose a decrease of the effective length of the lace corresponds to a tightening of the lace and an increase of the effective length of the lace corresponds to a loosening of the lace (Para. 46-66 & 69).  
Regarding Claims 5 & 15, the combination of Torres, Beers, Ussher and Haslacher disclose a preset tightened state corresponds to a state including a shortest effective lace length and a preset loosened state corresponds to a state including a longest effective lace length (Para. 46-66 & 69).  
Regarding Claims 6 & 16, the combination of Torres, Beers, Ussher and Haslacher disclose the user interface is configured to increase the tension on the lace based on touching the user interface in a first location and decrease the tension on the lace based on touching the user interface in a second location (Para. 46-66 & 69).  
Regarding Claims 7 & 17, the combination of Torres, Beers and Ussher disclose a touch by the user is imparted to the user interface (Para. 46-66). The combination of Torres, Beers and Ussher do not specifically disclose the user interface is positioned between a first layer of the upper and a second layer of the upper and a touch by the user is imparted to the user interface through the first layer. However Haslacher discloses a user interface (105, Figure 1D) positioned between a first layer of an upper and a second layer of the upper (Figures 1D, Para. 16) and a touch by the user is imparted to the user interface through the first layer (Para. 18-19). It would have been obvious to one of ordinary skill in the art before the effective filing date to have the interface of Torres between two layers of the upper, as taught by Haslacher, in order to properly secure the interface in the shoe without protruding too far from the surface of the upper.
Regarding Claim 8, the combination of Torres, Beers, Ussher and Haslacher disclose a wiring portion (Figures 3-6), wherein the wiring portion further operatively couples the user interface to the power source (Para. 67-70).  
Regarding Claim 18, the combination of Torres, Beers, Ussher and Haslacher disclose a coupling of a wiring portion between the user interface and the power source (Figures 3-6, Para. 67-70)
Regarding Claims 9 & 19, the combination of Torres, Beers, Ussher and Haslacher disclose the wiring portion extends through the upper portion and the lower portion (Figures 1-6, Para. 67-70).  
Regarding Claims 10 & 20, the combination of Torres, Beers, Ussher and Haslacher disclose the user interface further comprises a circuit board operatively coupled to the wiring portion (Para. 45-46, Figure 3).
Regarding claims 11-20, if a prior art, in its normal and usual operation, would necessarily describe a device capable of performing the steps of the method or process, then the device claimed will be considered to be inherent by the prior art process or method. When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will inherently describe the claimed device capable of performing the different steps of the process or method. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02
Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but are moot in view of the new grounds of rejection as discussed supra.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398. The examiner can normally be reached Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHARINE G KANE/Primary Examiner, Art Unit 3732